DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statement filed 14 January 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US-2012/0092369).
	Regarding claim 1:  Kim discloses an augmented real image display device (fig 1, [0005], and [0038]-[0040] of Kim) for a vehicle that displays an augmented real image including presentation information so that the augmented real image is superimposed on a foreground of the vehicle (figs 7-12, [0072], [0075]-[0076], [0086], and [0092] of Kim – traffic display including superimposed information images), the augmented real image display device for a vehicle comprising: an image display unit configured to allow a user to visually recognize the augmented real image (figs 7-9 and [0072]-[0079] of Kim – overlapping images displayed so user can visually recognize salient regions of the display augmented reality image); an object selection unit configured to select a specific real object from the foreground (fig 1(111) and [0047]-[0050] of Kim – real objects detected and selected for further processing, such as visibility correction); a display position adjustment unit configured to control a position of the augmented real image so that the augmented real image adjoins or at least partly overlaps the real object selected by the object selection unit (fig 1(115,116), fig 7 (710,720), [0051]-[0055], and [0072] of Kim); a color information acquisition unit configured to acquire color information of the real object ([0013], [0049], and [0065] of Kim – detects color of located real object so display color can be corrected); and an image processing unit configured to make an adjustment so that a color of a portion of the augmented real image visible to the user is a same as or similar to the color of the real object (fig 1(113), [0013], [0018], and [0049] of Kim).
	Regarding claim 2:  Kim discloses the augmented real image display device for a vehicle according to claim 1 (as rejected above), wherein the augmented real image includes an (fig 7(710,720) and [0070]-[0072] of Kim), and a background image surrounding at least a portion of a periphery of the information image (fig 7(710,720) of Kim – 710 shows a clear background with a black periphery; 720 shows a white background with a black periphery), and the image processing unit is configured to make an adjustment so that the color of the background image visually recognized by the user is the same as or similar to the color of the real object ([0049], and [0055]-[0057] of Kim).
	Regarding claim 3:  Kim discloses the augmented real image display device for a vehicle according to claim 2 (as rejected above), wherein the color information acquisition unit is configured to acquire, in the real object, the color of an information area including information recognizable by the user and the color of a non-information area not including information recognizable by the user, and the image processing unit is configured to make an adjustment so that the color of the background image visually recognized by the user is the same as or similar to the color of the non-information area and is not the same as or similar to the color of the information area in the real object ([0049] and [0055] of Kim – recognized for information area and other selected objects, and displayed differently from non-selected objects).
	Regarding claim 4:  Kim discloses the augmented real image display device for a vehicle according to claim 2 (as rejected above), wherein the color information acquisition unit is configured to detect a background area with relatively little variation in color in the non-information area ([0049] of Kim), and the display position adjustment unit is configured to control the position of the augmented real image so that at least a portion of the augmented real image projects from the real object and adjoins or at least partly overlaps the background area (fig 7 (710,720), [0051]-[0055], and [0072] of Kim).
Regarding claim 5:  Kim discloses the augmented real image display device for a vehicle according to claim 1 (as rejected above), wherein the image processing unit is configured to perform at least one of blur processing, translucent processing, and gradation processing to blur at least an outer edge of the augmented real image ([0049], [0057], and [0065] of Kim – gradation (visibility) processing which improves the visibility of the selected/located object, thus increasing the blur of the background region).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2012/0092369) in view of Yajima (US-2016/0140773).
Regarding claim 6:  Kim discloses the augmented real image display device for a vehicle according to claim 1 (as rejected above).  Kim does not disclose a gaze information acquisition unit configured to detect a gazing position of the user, wherein the image processing unit is configured to, when the gazing position detected by the gaze information acquisition unit moves onto the real object, make an adjustment so that the color of the augmented real image visually recognized by the user is not the same as or similar to the color of the real object.
	Yajima discloses a gaze information acquisition unit configured to detect a gazing position of the user (fig 4(S112,S152), [0107], and [0116] of Yajima – detects gaze point vector for each eye), wherein the image processing unit is configured to, when the gazing position detected by the gaze information acquisition unit moves onto the real object, make an adjustment so that the color of the augmented real image visually recognized by the user is not the same as or similar to the color of the real object (fig 4(S118,S120,S158,S160), [0043]-[0048], and [0114]-[0116] of Yajima – additional image data, which can include highlighting or otherwise changing the color of the object).
	Kim and Yajima are analogous art because they are from the same field of endeavor, namely augmented reality displays.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a gaze information acquisition unit configured to detect a gazing position of the user, wherein the image processing unit is configured to, when the gazing position detected by the gaze information acquisition unit moves onto the real object, make an adjustment so that the color of the augmented real image visually recognized by the user is not the same as or similar to the color of the real object, as taught by Yajima.  The motivation for doing so would have been to provide better recognition of objects, and more efficiently process the image data by only performing color change processing for 
	Regarding claim 7:  Kim discloses the augmented real image display device for a vehicle according to claim 1 (as rejected above).  Kim does not disclose a gaze information acquisition unit configured to detect a gazing position of the user, wherein the display position adjustment unit is configured to arrange an internal augmented real image in an internal area of the vehicle, and the image processing unit is configured to, either when the gazing position detected by the gaze information acquisition unit is in the internal area or until a predetermined time elapses from when the gazing position is moved out of the internal area, make an adjustment so that the color of the augmented real image visually recognized by the user is not the same as or similar to the color of the real object, and configured to, either when the gazing position detected by the gaze information acquisition unit moves from the internal area to another area or when a predetermined time elapses from when the gazing position is moved out of the internal area, gradually change the color of the augmented real image so that the color of the augmented real image becomes the same as or similar to the real object.
	Yajima discloses a gaze information acquisition unit configured to detect a gazing position of the user (fig 4(S112,S152), [0107], and [0116] of Yajima – detects gaze point vector for each eye), wherein the display position adjustment unit is configured to arrange an internal augmented real image in an internal area of the vehicle (figs 9A-9B and [0129]-[0131] of Yajima – gaze correction and adjustment by first arranging an internal augmented real image in an internal area of the display device; by combination with Kim, the display device is the display device of the vehicle), and the image processing unit is configured to, (fig 4(S118, S120,S158,S160), figs 9A-9B, [0043]-[0048], [0114]-[0116], and [0131]-[0132] of Yajima – additional image data, which can include highlighting or otherwise changing the color of the object when the gaze is within the internal area of the object), and configured to, either when the gazing position detected by the gaze information acquisition unit moves from the internal area to another area or when a predetermined time elapses from when the gazing position is moved out of the internal area, gradually change the color of the augmented real image so that the color of the augmented real image becomes the same as or similar to the real object (figs 9A-9B and [0130]-[0133] of Yajima – processing occurs for particular internal region on which the user is gazing, and returns to unprocessed version when user is not gazing at the particular internal region).
	Kim and Yajima are analogous art because they are from the same field of endeavor, namely augmented reality displays.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a gaze information acquisition unit configured to detect a gazing position of the user, wherein the display position adjustment unit is configured to arrange an internal augmented real image in an internal area of the vehicle, and the image processing unit is configured to, either when the gazing position detected by the gaze information acquisition unit is in the internal area or until a predetermined time elapses from when the gazing position is moved out of the internal area, make an adjustment so that the color of the augmented real image visually recognized by the user is not the same as or similar to 
	Regarding claim 8:  Kim discloses the augmented real image display device for a vehicle according to claim 1 (as rejected above), wherein the object selection unit is configured to select the real object satisfying a first selection condition including the real object having relevance to the presentation information indicated by the augmented real image (fig 2(212-216) and [0063]-[0065] of Kim).  Kim does not disclose selecting, when determining that there is no real object satisfying the first selection condition in the foreground, the real object satisfying a second selection condition different from the first selection condition, and the image processing unit is configured to make an adjustment so that the color of the augmented real image visually recognized by the user is not the same as or similar to the color of the real object satisfying the second selection condition.
	Yajima discloses selecting, when determining that there is no real object satisfying the first selection condition in the foreground, the real object satisfying a second selection condition different from the first selection condition (figs 3A-3B and [0085]-[0086] of Yajima – no objects recognized based on geographical relevance (first selection condition), so objects selected according to user gaze and selection), and the image processing unit is configured to make an adjustment so that the color of the augmented real image visually recognized by the user is not the same as or similar to the color of the real object satisfying the second selection condition ([0043]-[0048] of Yajima).
	Kim and Yajima are analogous art because they are from the same field of endeavor, namely augmented reality displays.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to select, when determining that there is no real object satisfying the first selection condition in the foreground, the real object satisfying a second selection condition different from the first selection condition, and the image processing unit is configured to make an adjustment so that the color of the augmented real image visually recognized by the user is not the same as or similar to the color of the real object satisfying the second selection condition, as taught by Yajima.  The motivation for doing so would have been to provide better recognition and more efficient color processing of objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim according to the relied-upon teachings of Yajima to obtain the invention as specified in claim 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616